               Case 19-54879-lrc              Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05                                 Desc Main
                                                              Document      Page 1 of 24
 Fill in this information to identify your case:

 Debtor 1               John                                            Dennis
                    First Name              Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name                 Last Name


 United States Bankruptcy Court for the: Northern District of Georgia
                     19-54879-Ire
                                                                                    El
 Case number                                                                                                                                Check if this is an
  (If known)
                                                                                                                                            amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be Unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      0 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      LI You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)                                            fLI
 2. For any property you list on Schedule NB that you claim as exempt, fill in the information below.


       Brief description of the property and line on      Current value of the      Amount of the exemption you claim        Specific laws that allow exemption
       Schedule NB that lists this property               portion you own
                                                          Copy the value from       Check only one box for each exemption.
                                                          Schedule A/B

      Brief
      description:                                                                  Us
      Line from                                                                     U 100% of fair market value, up to
      Schedule A/B:                                                                   any applicable statutory limit


      Brief
      description:                                                                  Us
      Line from                                                                     U 100% of fair market value, up to
      Schedule A/B:                                                                   any applicable statutory limit

      Brief
      description:                                                                  Us
      Line from                                                                     0 100% of fair market value, up to
      Schedule A/B:                                                                      any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/111122 and every a years after that for cases filed on or after the date of adjustment.)
     Li No
        Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           •      No
           O      Yes



Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                           page 1 of
           Case 19-54879-lrc               Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05                                  Desc Main
                                                           Document      Page 2 of 24
Debtor 1            John                                         Dennis                      Case number (If known)   19-54879-Ire
              First Name    Middle Name        Last Name




  Part 2:    Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
      on Schedule A/B that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule NB

     Brief
     description:                                                             Us
     Line from                                                                U 100% of fair market value, up to
     Schedule NB:                                                               any applicable statutory limit

     Brief
     description:                                                             Us
     Line from                                                                U 100% of fair market value, up to
     Schedule NB:                                                               any applicable statutory limit


     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit

     Brief
     description:                                                             Us
     Line from                                                                U 100% of fair market value, up to
     Schedule NB:                                                               any applicable statutory limit

     Brief
     description:                                                             Us
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit


     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit

     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit

     Brief
     description:                                                             Us
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit


     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule NB:                                                               any applicable statutory limit

     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit

     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit


     Brief
     description:                                                               $
     Line from                                                                U 100% of fair market value, up to
     Schedule A/B:                                                              any applicable statutory limit


Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                         page   2   of
               Case 19-54879-lrc                       Doc 18         Filed 05/07/19 Entered 05/07/19 17:27:05                             Desc Main
                                                                      Document      Page 3 of 24
 Fill in this information to identify your case:


 Debtor 1              John                                               Dennis
                       First Name                Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing)   First Name                Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia                         El
 Case number           19-54879 Irc
 (If known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing


 Official Form 106D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
 additional pages, write your name and case number (if known).

 1. Do any creditors have claims secured by your property?
    U No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
    la Yes. Fill in all of the information below.



MII             List All Secured Claims
                                                                                                                          Column A   Column B              Column C
 24.List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim             Value of collateral   Unsecured
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the          that supports this    portion
    As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.       claim                 If any

:=IWells Fargo Mortgage                                   Describe the property that secures the claim:
     Creditor's Name
                                                          Single family residence
       P0 Box 10335
     Number              Street
                                                          As of the date you file, the claim is: Check all that apply.
                                                           U Contingent
       Des Moines                   IA      50306          •   Unliquidated
     City                           State   ZIP Code       •   Disputed
   Who owes the debt? Check one.                           Nature of lien. Check all that apply.
   ir Debtor 1 only                                        Er An agreement you made (such as mortgage or secured
   U Debtor 2 only                                            car loan)
   U Debtor 1 and Debtor 2 only                               Statutory lien (such as tax lien, mechanic's lien)
   U At least one of the debtors and another                   Judgment lien from a lawsuit
                                                               Other (including a right to offset)
   U Check if this claim relates to a
     community debt
   Date debt was Incurred                                  Last 4 digits of account number

       PNC                                                 Describe the property that secures the claim:                  $    I      $
       Creditor's Name
                                                         2014 Ford Fusion
       P 0 Box 747066
     Number              Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                           U Contingent
       Pittsburgh                   PA 15274               •   Unliquidated
       City                         State   ZIP Code       U Disputed
   Who owes the debt? Check one.                           Nature of lien. Check at that apply.
         Debtor 1 only                                     U An agreement you made (such as mortgage or secured
         Debtor 2 only                                       car loan)
         Debtor 1 and Debtor 2 only                        U Statutory lien (such as tax lien, mechanic's lien)
         At least one of the debtors and another           U Judgment lien from a lawsuit
                                                           U Other (Including a right to offset)
   U     Check if this claim relates to a
         community debt
   Date debt was incurred                                  Last 4 digits of account number
                                                                                   — — --
       Add the dollar value of your entries in Column A on this page. Write that number here:


  Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                      page 1 of
             Case 19-54879-lrc                     Doc 18        Filed 05/07/19 Entered 05/07/19 17:27:05                                        Desc Main
                                                                 Document      Page 4 of 24
Debtor 1         John                                               Dennis                             Case number (if known)    19-54879 Irc
                First Name     Middle Name           Last Name


                                                                                                                    Column A               Column B              Column C
             Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
             After listing any entries on this page, number them beginning with 2.3, followed                       Do not deduct the      that supports this    portion
             by 2.4, and so forth.                                                                                  value of collateral.   claim                 If any

                                                     Describe the property that secures the claim:
   Creditors Name

   Number           Street

                                                     As of the date you file, the claim is: Check all that apply.
                                                     O Contingent
   City                        State    ZIP Code     O Unliquidated
                                                     O Disputed
 Who owes the debt? Check one.                       Nature of lien. Check all that apply.
 O Debtor 1 only                                     O An agreement you made (such as mortgage or secured
 O Debtor 2 only                                       car loan)
 O Debtor 1 and Debtor 2 only                        • Statutory lien (such as tax lien, mechanic's lien)
 O At least one of the debtors and another           CI   Judgment lien from a lawsuit
                                                     CI   Other (including a right to offset)



sU Check if this claim relates to a
   community debt

   ate debt was incurred                             Last 4 digits of account number


                                                     Describe the property that secures the claim:
    Creditor's Name

    Number            Street
                                                     As of the date you file, the claim is: Check all that apply.
                                                     •    Contingent
                                                     •    Unliquidated
    City                       State    ZIP Code     O Disputed
 Who owes the debt? Check one.
                                                     Nature of lien. Check all that apply.
  O Debtor 1 only
                                                     O An agreement you made (such as mortgage or secured
  El Debtor 2 only                                     car loan)
  O Debtor 1 and Debtor 2 only                       O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another          O Judgment lien from a lawsuit
                                                     O Other (including a right to offset)
 U Check if this claim relates to a
   community debt

 Date debt was incurred                              Last 4 digits of account number


                                                     Describe the property that secures the claim:
    Creditor's Name

    Number            Street

                                                     As of the date you file, the claim is: Check all that apply.
                                                     O Contingent
    City                       State    ZIP Code     •    Unliquidated
                                                     O Disputed
  Who owes the debt? Check one.                      Nature of lien. Check all that apply.
  O Debtor 1 only                                    O An agreement you made (such as mortgage or secured
  O Debtor 2 only                                      car loan)
  O Debtor 1 and Debtor 2 only                       O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another          O Judgment lien from a lawsuit
                                                     O Other (including a right to offset)
  O Check if this claim relates to a
    community debt
  Date debt was incurred                             Last 4 digits of account number

           Add the dollar value of your entries in Column A on this page. Write that number here:
           If this is the last page of your form, add the dollar value totals from all pages.
           Write that number here:

Official Form 106D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page       of
             Case 19-54879-lrc              Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                                  Desc Main
                                                             Document      Page 5 of 24
Debtor 1       John                                           Dennis                           Case number (if known)   19-54879 Irc
               First Name    Middle Name         Last Name


  Part 2:      List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
 be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number        Street




      City                                          State         ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number        Street




      City                                          State         ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                               Last 4 digits of account number


      Number        Street




      City                                          State         ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                               Last 4 digits of account number


      Number        Street




      City                                          State         ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                               Last 4 digits of account number


      Number        Street




      City                                         State         ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor?

      Name                                                                               Last 4 digits of account number


      Number       Street




     City                                          State         ZIP Code



Official Form 106D                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page      of
              Case 19-54879-lrc                    Doc 18        Filed 05/07/19 Entered 05/07/19 17:27:05                                     Desc Main
                                                                 Document      Page 6 of 24
  Fill in this information to identify your case:


  Debtor 1              John                                              Dennis
                     First Name                  Middle Name             Last Name
  Debtor 2
  (Spouse, if filing) First Name                 Middle Name             Last Name

  United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                                               U   Check if this is an
  Case number         19-54879-Irc
  (If known)                                                                                                                                       amended filing



Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                            12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:        List All of Your PRIORITY Unsecured Claims

      Do any creditors have priority unsecured claims against you?


              S.
                                   c.>
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
    each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
    nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                Total claim   Priority     Nonpriority
                                                                                                                                              amount       amount
2.1
        US BANK                                                  Last 4 digits of account number 7          9    9      6                                 $ 11,581.37
       Priority Creditor's Name
                                                                 When was the debt incurred?
       Number            Street
        P 0 Box 790084                                           As of the date you file, the claim is: Check all that apply.
        St. Louis                         MO 63179               idContingent
       City                              State    ZIP Code
                                                                 • Unliquidated
       Who incurred the debt? Check one.                         O Disputed
       lid Debtor 1 only
       U Debtor 2 only                                           Type of PRIORITY unsecured claim:
       ElDebtor 1 and Debtor 2 only                              U Domestic support obligations
       U At least one of the debtors and another
                                                                 U Taxes and certain other debts you owe the government
       U Check if this claim Is for a community debt             O Claims for death or personal injury while you were
       Is the claim subject to offset?                             intoxicated
        O No                                                     O Other. Specify
        O Yes
2.2     Regions Bank                                             Last 4 digits of account number       0    9    6      3                                 $ 11,827.02
       Priority Creditor's Name
                                                                 When was the debt incurred?
       Number            Street
        3700 Corporate Drive                                     As of the date you file, the claim is: Check all that apply.

        Columbus                          OH 43231               Old
                                                                   Contingent
       City                              State    ZIP Code       • Unliquidated
       Who incurred the debt? Check one.                         U Disputed
        O Debtor 1 only
                                                                 Type of PRIORITY unsecured claim:
        CI Debtor 2 only
                                                                 U Domestic support obligations
        O Debtor 1 and Debtor 2 only
                                                                 U Taxes and certain other debts you owe the government
        CI At least one of the debtors and another
                                                                 U Claims for death or personal injury while you were
        O Check if this claim is for a community debt              intoxicated
       Is the claim subject to offset?                           O Other. Specify
       U No
       Li Yes


 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                          page 1 of
               Case 19-54879-lrc                 Doc 18         Filed 05/07/19 Entered 05/07/19 17:27:05                                         Desc Main
                                                                Document      Page 7 of 24
   Fill in this information to identify your case:


   Debtor 1             John                                              Dennis
                       First Name               Middle Name               Last Name

   Debtor 2
   (Spouse, if filing) Flist Name               Middle Name               Last Name


   United States Bankruptcy Court for the: Northern District of Georgia

                      19-54879-Irc                                                                                                                    U Check if this is an
   Case number
   (If known)                                                                                                                                           amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

  Part 1:        List All of Your PRIORITY Unsecured Claims

, 1.   Do any creditors have priority unsecured claims against you?
       U No. Go to Part 2.
       m Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
     each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
     nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
     unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the Instructions for this form in the instruction booklet.)
                                                                                                                                   Total claim       Priority     Nonpriority
                                                                                                                                                     amount       amount

         Wells Fargo                                            Last 4 digits of account number                                                                 $ 25.943.17
        Priority Creditor's Name
         P 0 BOX 29482                                          When was the debt incurred?          04/26/2019
        Number            Street
                                                                As of the date you file, the claim is: Check all that apply.
        Phoenix                         AZ      85038           kt   Contingent
        City                           State     ZIP Code
                                                                •    Unliquidated
        Who incurred the debt? Check one.
                                                                LI   Disputed
        O Debtor 1 only
        O Debtor 2 only                                         Type of PRIORITY unsecured claim:
        El Debtor 1 and Debtor 2 only                           El   Domestic support obligations
        LI At least one of the debtors and another              O Taxes and certain other debts you owe the government
         U Check if this claim is for a community debt          O Claims for death or personal injury while you were
        Is the claim subject to offset?                           Intoxicated
        El No                                                   O Other. Specify 9115
        CI Yes
2.2      American EXpress                                       Last 4 digits of account number       5    0    0      8                                         $ 3,211.88
                                                                                                                               $                 $
        Priority Creditor's Name
         P 0 Box 6985                                           When was the debt incurred?          04/26/2019
        Number            Street
                                                                As of the date you file, the claim is: Check all that apply.

         Des Moines                     IA      50306           • Contingent
        City                           State     ZIP Code       • Unliquidated
        Who Incurred the debt? Check one.                       O Disputed
         WI Debtor 1 only
                                                                Type of PRIORITY unsecured claim:
         U Debtor 2 only
                                                                Er Domestic support obligations
        'El Debtor 1 and Debtor 2 only
                                                                O Taxes and certain other debts you owe the government
            At least one of the debtors and another
                                                                O Claims for death or personal injury while you were
         •     Check if this claim Is for a community debt        intoxicated
         Is the claim subject to offset?                        O Other. Specify
        U No
        O Yes


  Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of
              Case 19-54879-lrc                     Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                                       Desc Main
                                                                     Document      Page 8 of 24
Debtor 1             John                                                       Dennis                         Case number (ffknown) 19-54879—Irc
                    First Name      Middle Name          Last Name

Part 1:             Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                              Priority   Nonprlority
                                                                                                                                                    amount     amount

2.3                                                                                                           4    0     0   5
      American Express                                               Last 4 digits of account number
      Priority Creditor's Name

                                                                     When was the debt incurred?             04/26/2019
      Number              Street

      P 0 Box 6985                                                   As of the date you file, the claim is: Check all that apply.

      Buffalo                              NY       14240            O Contingent
      City                                 State    ZIP Code         •        Unliquidated
                                                                     U Disputed
      Who incurred the debt? Check one.
      0 Debtor 1 only                                                Type of PRIORITY unsecured claim:
      U Debtor 2 only                                                d Domestic support obligations
      U Debtor 1 and Debtor 2 only                                   • Taxes and certain other debts you owe the government
      U At least one of the debtors and another
                                                                     U Claims for death or personal injury while you were
                                                                       Intoxicated
      U Check if this claim is for a community debt
                                                                     O Other. Specify

      Is the claim subject to offset?
      1:1 No
      U Yes

2.4                                                                                                            0    4    6    6         $                      $13,464.28
      Wells Fargo                                                     Last 4 digits of account number
      Priority Creditor's Name

      5555 Glenridge connector                                       When was the debt incurred?             04/26/2019
      Number              Street

                                                                      As of the date you file, the claim is: Check all that apply•

      Atlanta                              GA       30342             id Contingent
      City                                 State    ZIP Code          •  Unliquidated
                                                                      U Disputed
      Who incurred the debt? Check one.
              Debtor 1 only                                           Type of PRIORITY unsecured claim:
      U Debtor 2 only                                                         Domestic support obligations
                                                                         d
      U Debtor 1 and Debtor 2 only                                       U Taxes and certain other debts you owe the government
      U At least one of the debtors and another
                                                                         U Claims for death or personal injury while you were
                                                                           Intoxicated
      U Check if this claim is for a community debt
                                                                         U Other. Specify

      Is the claim subject to offset?
      U No
       •      Yes
2.4                                                                                                                                                            $ 5,279.15
       Citi-Bank                                                         Last 4 digits of account number       8     3   5    8         $
      Priority Creditors Name
       P 0 box 52815                                                     When was the debt incurred?          04/26/2019
      Number               Street

                                                                         As of the date you file, the claim is: Check all that apply.

      Atlanta                               GA      30355                la   Contingent
       City                                 State   ZIP Code             •    Unliquidated
                                                                         U Disputed
       Who incurred the debt? Check one.
       0      Debtor 1 only                                              Type of PRIORITY unsecured claim:
       U Debtor 2 only
                                                                         el Domestic support obligations
       U Debtor 1 and Debtor 2 only
                                                                         U Taxes and certain other debts you owe the government
       U At least one of the debtors and another                         U Claims for death or personal injury while you were
                                                                           Intoxicated
       U Check if this claim is for a community debt
                                                                         U Other. Specify

       Is the claim subject to offset?
       0      No
       U Yes


Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                               page    of
               Case 19-54879-lrc                   Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05 Desc Main
                                                                   Document      Page 9 of 24       19-54879-Irc
 Debtor 1          John                                                      Dennis                         Case number (if known)
                 First Name          Middle Name      Last Name


 Part 2:        List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      U Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.



Fl Citi-Bank
       Nonpriority Creditor's Name
                                                                                      Last 4 digits of account number 5              6       2   1
                                                                                      When was the debt incurred?             04/26/2019
       P0 Box 52815
       Number          Street
       Atlanta                                      GA            30355
       City                                         State         ZIP Code            As of the date you file, the claim is: Check all that apply.

                                                                                      O Contingent
       Who incurred the debt? Check one.                                              • Unliquidated
       CI Debtor 1 only                                                               O Disputed
       O Debtor 2 only
       O Debtor 1 and Debtor 2 only                                                   Type of NONPRIORITY unsecured claim:
       CI At least one of the debtors and another                                     U Student loans
                                                                                      O Obligations arising out of a separation agreement or divorce
        O Check if this claim is for a community debt
                                                                                        that you did not report as priority claims
       Is the claim subject to offset?                                                O Debts to pension or profit-sharing plans, and other similar debts
       • No                                                                           O    Other. Specify
       LI Yes

                                                                                      Last 4 digits of account number           2    1 7         5           7,564.22
       Citi-Bank
       Nonpriority Creditors Name                                                     When was the debt incurred?             04/26/2019
       P0 Box 52815
       Number          Street
                                                    GA                                As of the date you file, the claim is: Check all that apply.
       Atlanta
        City                                        State         ZIP Code
                                                                                      ▪ Contingent
        Who incurred the debt? Check one.                                             • Unliquidated
                                                                                      O Disputed
        0 Debtor 1 only
        O Debtor 2 only
                                                                                      Type of NONPRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only
        0 At least one of the debtors and another                                     Cl Student loans
                                                                                      LI Obligations arising out of a separation agreement or divorce
        O Check if this claim is for a community debt                                    that you did not report as priority claims
        Is the claim subject to offset?                                               O Debts to pension or profit-sharing plans, and other similar debts
                                                                                      O Other. Specify
        ID No
        0 Yes
4.3
        Bank of America                                                               Last 4 digits of account number            4       5   7       9       5,764.34
        Nonpriority Creditors Name
                                                                                      When was the debt incurred?              04/26/2019
        1315 Westbrook Plaza
        Number         Street
        Winston-Salem                                NC            27103
                                                                                      As of the date you file, the claim is: Check all that apply.
        City                                        State         ZIP Code
                                                                                      M Contingent
        Who incurred the debt? Check one.
                                                                                      • Unliquidated
        0 Debtor 1 only                                                               O Disputed
        O Debtor 2 only
        O Debtor 1 and Debtor 2 only                                                  Type of NONPRIORITY unsecured claim:
        0 At least one of the debtors and another
                                                                                      U Student loans
        O Check if this claim Is for a community debt                                 O Obligations arising out of a separation agreement or divorce
                                                                                        that you did not report as priority claims
        Is the claim subject to offset?
                                                                                      O Debts to pension or profit-sharing plans, and other similar debts
        • No                                                                          O Other. Specify
        O Yes



Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                               page   of
           Case 19-54879-lrc                      Doc 18         Filed 05/07/19 Entered 05/07/19 17:27:05                                        Desc Main
                                                                 Document     Page 10 of 24
                 John                                                  Dennis                           Case number (if known)   19-54879-Irc
Debtor 1
                First Name          Middle Name      Last Name


Part 2:      Your NONPRIORITY Unsecured Claims — Continuation Page


                                                                                                                                                               Total claim
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.



                                                                                                                  9
                                                                                  Last 4 digits of account number —                  5   2   0                      4,853.81
                                                                                                                                     —   —   —                 $
     US Bank
     NonprIority Creditor's Name                                                                                            04/26/2019
                                                                                   When was the debt incurred?
     P 0 box 390900
     Number   Street
                                                                                   As of the date you file, the claim is: Check all that apply.
     Minneapolis                                   MN             55439
     City                                          State         ZIP Code          Er Contingent
                                                                                   •       Unliquidated
     Who incurred the debt? Check one.                                             U Disputed
      &I" Debtor 1 only
      LI Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      LI Debtor 1 and Debtor 2 only                                                LI Student loans
      U At least one of the debtors and another                                    •  Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      ▪    Check if this claim is for a community debt
                                                                                   LI Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              LI Other. Specify
      LI No
      LI Yes



                                                                                   Last 4 digits of account number                                             $17,101.56
      US BANK
      Nonpriority Creditor's Name                                                                                            04/26/2019
                                                                                   When was the debt Incurred?
      PO BOX 722929
      Number Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      HOUSTON                                      TX             77272
      City                                         State         ZIP Code          &I' Contingent
                                                                                   •   Unliquidated
      Who incurred the debt? Check one.                                            LI Disputed
      lir Debtor 1 only
      LI Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      LI Debtor 1 and Debtor 2 only                                                    U Student loans
      CI At least one of the debtors and another                                       U Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                       LI Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              El      Other. Specify
      U No
      LI Yes


                                                                                                                                                               $    3, 8-41 •29
                                                                                       Last 4 digits of account number           3   5   3 I .
      US BANK
      Nonpriority Creditor's Name
                                                                                       When was the debt Incurred?
      P 0 BOX 4043
      Number  Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Concord                                      CA             94524
      City                                         State         ZIP Code              •   Contingent
                                                                                       •   Unliquldated
      Who incurred the debt? Check one.                                                LI Disputed
      &I Debtor 1 only
      U Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                     LI Student loans
      U At least one of the debtors and another                                        El' Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                       LI Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  LI Other. Specify
      U No
      LI Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                       page   of
             Case 19-54879-lrc                     Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05                                          Desc Main
                                                                   Document     Page 11 of 24
Debtor 1             John                                                     Dennis                           Case number (if known) 19-54879—Irc
                   First Name     Middle Name          Last Name


Part 1:            Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                                      Nonprlorffy,
                                                                                                                                                            amort


      BB& T                                                        Last 4 digits of account number         4      9    8            $                      $ 3,574.66
     Priority Creditor's Name
                                                                   When was the debt incurred?
     Number             Street
      PO BOX 320006                                                As of the date you file, the claim is: Check all that apply.

      Birmingham                          AL      35222            0       Contingent
     City                                 State   ZIP Code         •       Unliquidated
                                                                   O Disputed
     Who incurred the debt? Check one.
      0 Debtor 1 only                                              Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                   U Domestic support obligations
      CI     Debtor 1 and Debtor 2 only
                                                                   O Taxes and certain other debts you owe the government
      CI     At least one of the debtors and another
                                                                   CIClaims for death or personal injury while you were
                                                                     intoxicated
      O Check if this claim is for a community debt
                                                                   O Other. Specify

      Is the claim subject to offset?
      U No
      O Yes


      First Bankcard                                                                                               0    5     9
                                                                                                                                                            $ 4,288.26
                                                                   Last 4 digits of account number          4
      Priority Creditor's Name
      P 0 BOX 3331                                                 When was the debt incurred?
      Number             Street
                                                                   As of the date you file, the claim is: Check all that apply.

      Omaha                               NE      68103                    Contingent
      City                                State   ZIP Code         •       Unliquidated
                                                                   O Disputed
      Who incurred the debt? Check one.
      0      Debtor 1 only                                         Type of PRIORITY unsecured claim:
      U Debtor 2 only
                                                                       •   Domestic support obligations
      CI     Debtor 1 and Debtor 2 only
                                                                   CI      Taxes and certain other debts you owe the government
      CI     At least one of the debtors and another
                                                                   CI    Claims for death or personal injury while you were
                                                                         intoxicated
      U Check if this claim is for a community debt
                                                                       O Other. Specify

      Is the claim subject to offset?
      U No
      CI     Yes

      Synchrony Bank                                                   Last 4 digits of account number      2      2    7     0      $                      $    1,293.07
      Priority Creditors Name
                                                                       When was the debt incurred?
      Number             Street
      3260 tiliman Drive suite 75                                  As of the date you file, the claim is: Check all that apply.

      Bensalem                             PA      19020               •   Contingent
      City                                Stale    ZIP Code            •   Unliquidated
                                                                       U Disputed
      Who incurred the debt? Check one.
             Debtor 1 only                                             Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                                       U Domestic support obligations
      O Debtor 1 and Debtor 2 only
                                                                       O Taxes and certain other debts you owe the government
      O At least one of the debtors and another
                                                                       O Claims for death or personal injury while you were
                                                                         intoxicated
      U Check If this claim is for a community debt
                                                                       O Other. Specify

      Is the claim subject to offset?
      U No
      O Yes


Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                 page_ of
               Case 19-54879-lrc                    Doc 18         Filed 05/07/19 Entered 05/07/19 17:27:05                                                      Desc Main
                                                                   Document     Page 12 of 24
Debtor 1              John                                                    Dennis                           Case number (if known)       19-54879-Irc
                    First Name        Middle Name      Last Name

 Part 2:         List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      VI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      1=1 Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                                     Total claim

       Synchrony Bank                                                                  Last 4 digits of account number 0                     7     0     5                  9,837.26
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
       P 0 BOX 965004
       Number             Street
       Orlando                                       FL            32896
       City                                          State         ZIP Code            As of the date you file, the claim is: Check all that apply.

                                                                                       Er      Contingent
       Who Incurred the debt? Check one.                                               •       Unliquidated
       el Debtor 1 only                                                                U Disputed
       U Debtor 2 only
       U Debtor 1 and Debtor 2 only                                                    Type of NONPRIORITY unsecured claim:
       U At least one of the debtors and another                                       U Student loans
                                                                                       U Obligations arising out of a separation agreement or divorce
        U Check if this claim is for a community debt
                                                                                         that you did not report as priority claims
        Is the claim subject to offset?                                                U Debts to pension or profit-sharing plans, and other similar debts
        •      No                                                                      U Other. Specify
        U Yes


       Synchrony Bank                                                                  Last 4 digits of account number             7         2      6    9
        Nonpnonty Creditors Name                                                       When was the debt incurred?

       7269
        Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
        City                                         State         ZIP Code
                                                                                       9' Contingent

        Who incurred the debt? Check one.                                              •       Unliquldated
                                                                                       U Disputed
        el Debtor 1 only
        U Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
        U Debtor 1 and Debtor 2 only
        U At least one of the debtors end another                                      U Student loans
                                                                                       U Obligations arising out of a separation agreement or divorce
        U Check if this claim is for a community debt                                    that you did not report as priority claims
                                                                                       U Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?
                                                                                       U Other. Specify
        CI     No
        U Yes
           - —
4.3                                                                                                                                     6        5 _6_
        Suntrust Bank                                                                  Last 4 digits of account number                                       8                 924.62
        Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
        P 0 BOX 1259
        Number            Street
        Oaks                                          PA            19456              As of the date you file, the claim is: Check all that apply.
        City                                         State         ZIP Code
                                                                                           U Contingent
        Who Incurred the debt? Check one.
                                                                                           •   Unliquidated
               Debtor 1 only                                                               U Disputed
        U Debtor 2 only
        U Debtor 1 and Debtor 2 only                                                   Type of NONPRIORITY unsecured claim:
        U At least one of the debtors and another
                                                                                           •   Student loans
        U Check if this claim is for a community debt                                      U Obligations arising out of a separation agreement or divorce
                                                                                             that you did not report as priority claims
        Is the claim subject to offset?
                                                                                           U Debts to pension or profit-sharing plans, and other similar debts
        CI No                                                                              U Other. Specify
        U Yes



Official Form 106E/F                                         Schedule Elf: Creditors Who Have Unsecured Claims                                                             page    of
              Case 19-54879-lrc                   Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05                                        Desc Main
                                                                  Document     Page 13 of 24
 Debtor 1           John                                                     Dennis                       Case number (if known)   19-54879-Irc
                  First Name        Middle Name       Last Name


 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


, After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                     Total claim



                                                                                      Last 4 digits of account number 3              7    3   4
      Suntrust Bank                                                                                                                                          $     4,189.10'
      Nonprlority Creditor's Name
                                                                                      When was the debt incurred?
       P 0 Box 923747
      Number           Street
                                                                                      As of the date you file, the claim is: Check all that apply.
      Peachtree Corners                             GA             30010
      City                                          State         ZIP Code            •    Contingent
                                                                                      •    Unliquidated
      Who incurred the debt? Check one.                                               LI   Disputed
      a Debtor 1 only
      O Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                    O Student loans
      U At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                      O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 O Other. Specify
      U No
      CI Yes


      Discover
                                                                                      Last 4 digits of account number 5              2    7   3              $     7,658.25
      Nonprlority Creditors Name
                                                                                      When was the debt incurred?

      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.

      City                                          State         ZIP Code            la Contingent
                                                                                      •    Unliquidated
      Who incurred the debt? Check one.                                               LI   Disputed
      id Debtor 1 only
      CI Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                   O Student loans
       CI At least one of the debtors and another                                     O Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
       •      Check if this claim is for a community debt
                                                                                      O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 O Other. Specify
      U No
      O Yes


                                                                                                                                                             $    2,318• 25
                                                                                      Last 4 digits of account number 4               5   2   2
      Citi-Bank HomeDepot
      Nonpriority Creditor's Name
                                                                                      When was the debt incurred?
       26000             Cannon Rd
       Number           Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       Cleveland                                     OH            44146
       City                                         State         ZIP Code            &I' Contingent
                                                                                      • Unliquidated
       Who incurred the debt? Check one.                                              O Disputed
       ha Debtor 1 only
       O Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                   O Student loans
       CI At least one of the debtors and another                                     ij Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                      O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                O Other. Specify
       U No
       O Yes
                                                                                                                           lb 7, ng.0

Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    page   of
            Case 19-54879-lrc                  Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                                 Desc Main
                                                                Document     Page 14 of 24
 Debtor 1         John                                               Dennis                    Case number (Ifknown)   19-54879-   Irc
                 First Name     Middle Name         Last Name



 Part 4:     Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                         Total claim



  Total claims
                   6a.Domestic support obligations
                                                                                  6a.    $                 6              VC
I from Part 1
                   6b.Taxes and certain other debts you owe the
                      government                                                  6b.    $

                   6c.Claims for death or personal injury while you were
                      Intoxicated                                                 6c.

                   6d.Other. Add all other priority unsecured claims.
                      Write that amount here.                                     6d. + $



                   6e. Total. Add lines 6a through 6d.                            6e.
                                                                                         $    11 5     c?to




                                                                                         Total claim

                   6f. Student loans                                              6f.
 Total claims
 from Part 2
                   6g. Obligations arising out of a separation agreement
                       or divorce that you did not report as priority
                       claims                                                     6g.     $
                   6h. Debts to pension or profit-sharing plans, and other
                       similar debts                                              6h.

                   6i. Other. Add all other nonpriority unsecured claims.
                       Write that amount here.                                    6i.   + $



                   6j. Total. Add lines 6f through 61.                            6j.




 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                      page   of
                Case 19-54879-lrc                Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05                             Desc Main
                                                                 Document     Page 15 of 24

  Fill in this information to identify your case:


  Debtor                 John                                        Dennis
                       First Name            Middle Name                 Last Name

  Debtor 2
  (Spouse If filing)   Flrst Name            Middle Name                 Last Name


  United States Bankruptcy Court for the: Northern District of Georgia               El
  Case number          19-54879-Irc
   (If known)                                                                                                                           U Check if this is an
                                                                                                                                          amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


  1. Do you have any executory contracts or unexpired leases?
         th No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         U Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



         Person or company with whom you have the contract or lease                            State what the contract or lease is for


!2.1
         Name

         Number           Street

         City                            State      ZIP Code

2.21
         Name

         Number           Street

         City                            State      ZIP Code
, 2.31

         Name

         Number           Street

         _City__                         State      ZIP Code


         Name

         Number           Street

         City                            State     _ ZIP _Code
                                                             _


         Name

         Number           Street

         City                            State      ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                         page 1 of
                Case 19-54879-lrc                        Doc 18         Filed 05/07/19 Entered 05/07/19 17:27:05                            Desc Main
                                                                        Document     Page 16 of 24
Debtor 1           John                                                   Dennis                   Case number (if known) 19-54879rc   —I

                  First Name      Middle Name               Lest Name




                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease                              What the contract or lease is for


122
        Name


        Number          Stre


        City                                    Sta        ZIP Code




        Name


        Number          Street


        City                                    State      ZIP Code




        Name


        Number          Street


        City                                    State      ZIP Code


 2._

        Name


        Number          Street


         City                                   State      ZIP Code


 2.

         Name


         Number          Street


         City                                   State      ZIP Code


 2.
 _=1
         Name


         Number          Street


         City                                   State      ZIP Code


 2._I
         Name


         Number          Street


         City                                    State      ZIP Code


  2._

         Name


         Number          Street


         City                                    State      ZIP Code



Official Form 106G                                       Schedule G: Executory Contracts and Unexpired Leases                                   page    of
             Case 19-54879-lrc                         Doc 18               Filed 05/07/19 Entered 05/07/19 17:27:05                                Desc Main
                                                                            Document     Page 17 of 24
 Fill in this information to identify your case:

 Debtor 1                 John                                                   Dennis
                     First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia                          El
 Case number              19-54879-Irc
 (If known)
                                                                                                                                                      lj Check if this is an
                                                                                                                                                         amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                             12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
        gl No
        O    Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        El No. Go to line 3.
        U Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             U No
             U Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.



                   Name of your spouse, former spouse, or legal equivalent



                   Number            Street



                   City                                             State                      ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                                      Check all schedules that apply:

                                                                                                                       O Schedule D, line
          Name
                                                                                                                      LI   Schedule E/F, line
          Number            Street                                                                                     O Schedule G, line

            City                                                       State                    ZIP Code


                                                                                                                      LI   Schedule D, line
          Name
                                                                                                                       O Schedule E/F, line
          Number            Street                                                                                     O Schedule G, line

            City                                                       State                     ZIP Code


                                                                                                                       O Schedule D, line
          Name
                                                                                                                       O Schedule E/F, line
            Number          Street                                                                                     O Schedule G, line

                                                                        State                    ZIP Code _

    ^


Official Form 106H                                                              Schedule H: Your Codebtors                                                   page 1 of
               Case 19-54879-lrc                Doc 18          Filed 05/07/19 Entered 05/07/19 17:27:05                           Desc Main
                                                                Document     Page 18 of 24
Debtor 1             John                                         Dennis                      Case number (if known)   19-54879-Irc
                 First Name       Middle Name     Last Name




IIIIII           Additional Page to List More Codebtors

       Column 1: Your codebtor                                                                      Column 2: The creditor to whom you owe the debt

                                                                                                     Check all schedules that apply:

                                                                                                     U Schedule D, line
        Name
                                                                                                     U Schedule E/F, line

        Number          Street
                                                                                                     U Schedule G, line


        City                                           State                    ZIP Code

 3._
                                                                                                     O Schedule D, line
        Name
                                                                                                     U Schedule E/F, line

        Number          Street                                                                       U Schedule G, line


        City                                           State                    ZIP Code


                                                                                                     U Schedule D, line
        Name
                                                                                                      U Schedule E/F, line

        Number          Street                                                                        O Schedule G, line


        City                                            State                   ZIP Code



                                                                                                      U Schedule D, line
        Name
                                                                                                          Schedule E/F, line

        Number          Street                                                                        U Schedule G, line


        City                                            State                    ZIP Code

 3._
                                                                                                      O Schedule D, line
        Name
                                                                                                      U Schedule E/F, line

        Number          Street
                                                                                                      •   Schedule G, line


                                                        State                    ZIP Code

 3._
                                                                                                      O Schedule D, line
        Name
                                                                                                      U Schedule E/F, line

        Number          Street                                                                        •   Schedule G, line


        City                                            State                    ZIP Code


                                                                                                      U Schedule D, line
        Name
                                                                                                      O Schedule E/F, line

        Number           Street
                                                                                                      O Schedule G, line


         Cjty                                           State                    ZIP Code


                                                                                                      U Schedule D, line
        Name
                                                                                                      •    Schedule E/F, line

        Number           Street                                                                       U Schedule G, line


        _City_                                          State                    ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                            page    of
               Case 19-54879-lrc              Doc 18         Filed 05/07/19 Entered 05/07/19 17:27:05                                    Desc Main
                                                             Document     Page 19 of 24

   Fill in this information to identify your case:

   Debtor 'I              John                               Dennis
                       First Name            Middle Name                  Last Name                      Check if this is:
   Debtor 2                                                                                              U An amended filing
   (Spouse, if filing) First Name            Middle Name                  Last Name
                                                                                                         U A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: Northern District of Georgia               3                    expenses as of the following date:
   Case number            19-54879-frc                                                                       MM / DD / YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                  12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:            Describe Your Household

1. Is this a joint case?

    El No. Go to line 2.
    U Yes. Does Debtor 2 live In a separate household?

                 U No
                 U Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                  if No                                     Dependent's relationship to              Dependent's   Does dependent live
    Do not list Debtor 1 and                U Yes. Fill out this information for      Debtor 1 or Debtor 2                     age           with you?
    Debtor 2.                                 each dependent
                                                                                                                                             Li• No
    Do not state the dependents'
    names.                                                                                                                                   Li• Yes
                                                                                                                                             CI• No
                                                                                                                                             Li• Yes
                                                                                                                                             Li• No
                                                                                                                                             Li Yes
                                                                                                                                             Li No
                                                                                                                                             Li Yes
                                                                                                                                             CI No
                                                                                                                                                  •   Yes

 3. Do your expenses include                 r No
    expenses of people other than
    yourself and your dependents?           U Yes

 Part 2:         Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                            Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                              2,880.00
     any rent for the ground or lot.                                                                                     4.

      If not included in line 4:
      4a. Real estate taxes                                                                                              45.     $

      413. Property, homeowner's, or renter's insurance                                                                  4b.     $

      4a       Home maintenance, repair, and upkeep expenses                                                             4c.     $
      4d. Homeowner's association or condominium dues                                                                    4d.     $                    250.00

Official Form 106J                                             Schedule J: Your Expenses                                                                page 1
            Case 19-54879-lrc               Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                              Desc Main
                                                             Document     Page 20 of 24

 Debtor 1            John                                   Dennis                        Case number (if known)    19-54879-Irc
                 First Name   Middle Name       Last Name




                                                                                                                             Your expenses

                                                                                                                                               0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                     5.

 6. Utilities:
     6a. Electricity, heat, natural gas                                                                            6a.       $               325.00
     6b. Water, sewer, garbage collection                                                                          6b.       $                50.00
     6c. Telephone, cell phone, Internet, satellite, and cable services                                            6c.       $               250.00
     6d. Other. Specify:                                                                                           6d.       $

 7. Food and housekeeping supplies                                                                                 7.        $               500.00
 8. Childcare and children's education costs                                                                       8.        $                 0.00
 9. Clothing, laundry, and dry cleaning                                                                            9.        $                30.00
10. Personal care products and services                                                                            10.       $                35.00
11. Medical and dental expenses                                                                                    11.       $                43.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                              70.00
    Do not include car payments.                                                                                   12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.                        25.00
14. Charitable contributions and religious donations                                                               14.                         0.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a. Life insurance                                                                                           15a.                       48.00
     15b. Health insurance                                                                                         15b.                        0.00
     15c.Vehicle insurance                                                                                         15c.                      167.00
     15d. Other insurance. Specify:                                                                                15d.                        0.00

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
     Specify:                                                                                                      16.
                                                                                                                                               0.00

17. Installment or lease payments:
     17a. Car payments for Vehicle 1                                                                               17a.      $               585.00
     17b. Car payments for Vehicle 2                                                                               17b. $                      0.00
     17c. Other. Specify:                                                                                          17c.      $                 0.00
     17d. Other. Specify:                                                                                          17d.      $                 0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                               18
                                                                                                                         '   $                 0.00
19. Other payments you make to support others who do not live with you.
    Specify:                                                                                                        19.      $                 0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

     20a. Mortgages on other property                                                                              20a.                        0.00
     20b. Real estate taxes                                                                                        20b.                        0.00
     20c.Property, homeowner's, or renter's insurance                                                              20c.                        0.00
     20d. Maintenance, repair, and upkeep expenses                                                                 20d.                        0.00
     20e. Homeowner's association or condominium dues                                                              20e.                        0.00


Official Form 106J                                            Schedule J: Your Expenses                                                        page 2
           Case 19-54879-lrc               Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                            Desc Main
                                                            Document     Page 21 of 24

Debtor 1          John                                     Dennis                          Case number (If known)    19-54879-Irc
               Mist Name     Middle Name       Last Name




21. Other. Specify:                                                                                                 21.   +$


22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                22a.                5,008.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                    0.00
    22c.Add line 22a and 22b. The result is your monthly expenses.                                              22c.                5,008.00


23. Calculate your monthly net income.
                                                                                                                                    5,100.00
   23a.    Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

   23b.    Copy your monthly expenses from line 22c above.                                                      23b.       $        5,008.00

   23c. Subtract your monthly expenses from your monthly income.
                                                                                                                                      92.00
        The result is your monthly net income.                                                                  23c.




24, Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

   CI No.
       Yes.    ' Explain here: I
                                   pain to find additional employeement to satisfied debts.




Official Form 106J                                           Schedule J: Your Expenses                                                 page 3
           Case 19-54879-lrc                   Doc 18       Filed 05/07/19 Entered 05/07/19 17:27:05                               Desc Main
                                                            Document     Page 22 of 24



 Fill in this information to identify your case:


 Debtor 1
                       First Name             Middle Name            Last Name

 Debtor 2
 (Spouse, If filing)   First Name             Middle Name            Lest Name


 United States Bankruptcy Court for the:   406 4-41, District of   6."    .

 Case number
                       (If known)
                                                 71-                                                                               0    Check if this is an
                                                                                                                                        amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:         Summarize Your Assets


                                                                                                                                Your assets
                                                                                                                                Value of what you own
1. Schedule A/B: Property (Official Form 106A/13)
   la. Copy line 55, Total real estate, from Schedule A/B                                                                           $   L./   yo,cyt212,ter
                                                                                                                                                          4:2Z-1
    1b. Copy line 62, Total personal property, from Schedule NB


    lc. Copy line 63, Total of all property on Schedule NB
                                                                                                                                    $tp-iy,'Sevict';

Part 2:         Summarize Your Liabilities


                                                                                                                                Your liabilities
                                                                                                                                Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
   3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F



                                                                                                       Your total liabilities


Part 3:         Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                )11
   Copy your combined monthly income from line 12 of Schedule I

5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                              (0,
   Copy your monthly expenses from line 22c of Schedule J                                                                           $




Official Form 106Sum                          Summary of Your Assets and Liabilities and Certain Statistical information                 page 1 of 2
              Case 19-54879-lrc                 Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                             Desc Main
                                                                 Document     Page 23 of 24


  Debtor 1                 rtj                                                                  Case number (if known)
                   First Name     Middle Name      " Last Name




   Part 4:       Answer These Questions for Administrative and Statistical Records


   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      0   No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

      40c'es
   7. What kind of debt do you have?

             Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      C3 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.



   a. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                         Total claim


        From Part 4 on Schedule E/F, copy the following:


      9a. Domestic support obligations (Copy line 6a.)


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d. Student loans. (Copy line 6f.)


      9e. Obligations arising out of a separation agreement or divorce that you did not report as
          priority claims. (Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)


       9g. Total. Add lines 9a through 9f.                                                               $,115,,Ve:70,01




Official Form 106Sum        Summary of Your Assets and Liabilities and Certain Statistical Information                                      page 2 of 2
              Case 19-54879-lrc                         Doc 18           Filed 05/07/19 Entered 05/07/19 17:27:05                                               Desc Main
                                                                         Document     Page 24 of 24


Fill in this information to identify your case:

Debtor 1
                    RI       ()
                                       14_     tly,iMiddle
                                                    e?- Nameevii
                                                                               Last Name

Debtor 2
(Spouse, if filing) First Name                     Middle Name                 Last Name


United States Bankruptcy Court for the:                 4        District of frei           171    9
Case number
 (If known)
                                                                                                                                                                0 Check if this is an
                                                                                                                                                                  amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                         12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                    Sign Below



       Did you pa                    gree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?



              Yes. Name of person                                                                           Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                            Signature (Official Form 119).




       Under penalty of rjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are tru and c rrect.




         Sign          of Deb r 1                                                   Signature of Debtor 2


         Da                                           cl                            Date
                MM /     D       /                     u                                   MM/    DD /   YYYY




  Official Form 106Dec                                                 Declaration About an Individual Debtor's Schedules
